         Case 4:21-cv-00090-BRW Document 16 Filed 09/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

TONYA MILLICAN                                                                        PLAINTIFF

VS.                                   4:21-CV-00090-BRW

ABC FITNESS SOLUTIONS                                                               DEFENDANT

                                             ORDER

       Pending is a Renewed Motion to Dismiss With Prejudice and to Approve Settlement

(Doc. No. 15).

       The parties submitted the necessary documents for me to review the settlement

negotiations, and I have looked through them. Although Defendant jumped the gun at one point

and discussed fees before liability was resolved, Plaintiff appropriately declined to discuss fees

at that time. Based on the submitted correspondence, once liability was finalized, the fees issue

was separately resolved.

       Accordingly, the Joint Motion to Dismiss With Prejudice and to Approve Settlement

(Doc. No. 15) is GRANTED. This case is DISMISSED with prejudice, subject to the terms of

the settlement agreement. This Court specifically retains jurisdiction to enforce the terms of the

settlement agreement.

       IT IS SO ORDERED this 13th day of September, 2021.

                                              Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE




                                                 1
